DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 11	The gassing device according to claim 1, wherein the support body or the support membrane has spacer elements forming a support matrix on a side that faces the support membrane or the support body.

Allowable Subject Matter
Claims 1-12 are allowed.
Regarding claim 1, the closest prior art is US 2014/0264965 and WO 02/102720. 
‘965 teaches a gassing device comprising a support (21) and a gassing membrane (5). However, the support is not a support membrane. Further, the perforation slits of the gassing membrane does not follow/project into/are disposed 
‘720 teaches both the support (20) and gassing (20) membranes, however the perforation slits of the gassing membrane does not follow/project into/are disposed within the passage openings of the support.
The prior art does not teach the perforation slits of the gassing membrane does not follow/project into/are disposed within the passage openings of the support in conjunction with the rest of the claim 1 limitations. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-12 depend upon claim 1.

Response to Arguments
The following is a response to Applicant’s arguments filed 20 Jan. 2021:

Applicant argues that the claim amendments overcome the previous 112b rejections.
Examiner agrees. The 112b rejections are withdrawn and claims 1-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776